United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2173
Issued: March 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 26, 2006 appellant filed a timely appeal from an August 30, 2006 decision
of an Office of Workers’ Compensation Programs’ hearing representative who affirmed the
denial of his emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On January 19, 2006 appellant, then a 50-year-old distribution clerk, filed a traumatic
injury claim alleging that he sustained a “mental disorder, panic attacks, depression and
hallucinations” on January 12, 2006. He was told to report to the manager’s office for the
purpose of determining the validity of why he was not working in his officially assigned
position. While waiting for a union representative, before proceeding into the manager’s office,

appellant experienced a panic attack. He was seen by an employing establishment nurse and sent
home. Appellant stated that he did not work in his assigned position because of a reasonable
accommodation for a mental condition. He stated he was disoriented when he returned to work
the next day and was diagnosed on January 17, 2006 with psychotic features. Appellant alleged
that his situation could have been avoided if management would have checked with the medical
unit first about his reasonable accommodation, as he previously told them. In a January 25, 2006
letter, the employing establishment controverted the claim, indicating that the January 12, 2006
meeting pertained to an administrative issue.
In a February 24, 2006 response to the Office’s request for additional information,
appellant explained that he won a series of grievances in 1999 against his supervisor, Davis
Santiago. However, he was subsequently harassed by management. In 2001, appellant had an
appointment with Plant Manager Pablo Claudio to discuss his situation with Mr. Santiago, but
was treated in a disrespectful manner by him. He became stressed and ended up being
hospitalized for approximately two weeks with a diagnosis of major depression. Appellant stated
that the employing establishment’s physician provided him with a reasonable accommodation
when he returned to work and management left him alone until approximately October 2005,
when his section was eliminated. He was asked by four different supervisors for evidence to
support the schedule he was working and the reasonable accommodation. Appellant told the
supervisors that the medical unit had the information and to obtain it from there. He alleged that
supervisors Carlos Diaz, Hernesto Hernandez, Carlos Cabrera, Olga Ortiz and Carlos Yarleque
insisted that the medical information come from him. Appellant noted that it was not pleasant to
talk about his situation or to and, by the time he was required to go to the manager’s office on
January 12, 2006, he was very tense and stressed. He alleged that management knew of his
situation and should have respect for it. Appellant filed an Equal Employment Opportunity
(EEO) claim as he felt management’s action was erroneous and abusive. He submitted
numerous copies of grievances from October 1998, February through December 1999 and July
through November 2000 as well as his requests for reasonable accommodations and outpatient
medical records pertaining to his emotional condition.
In an undated letter, Dr. Roberto Coira, a psychiatrist, stated that appellant was evaluated
on January 17, 2006 for complaints which occurred while awaiting a meeting with the manager.
He opined that appellant’s condition had worsened and he now had a diagnosis of psychotic
features. In a March 2, 2006 report, Dr. Diana Diaz, a Board-certified psychiatrist, diagnosed a
recurrent major depressive disorder with psychotic features and panic attack episode by history.
Work-related problems were also indicated.
By decision dated April 12, 2006, the Office denied the claim.
On May 2, 2005 appellant requested a review of the written record. In an April 21, 2006
statement, he reiterated that management acted abusively by repeatedly asking for medical
information to support his work schedule/reasonable accommodation when such information was
with the medical unit. Appellant told the managers that he had been on a reasonable
accommodation since 2001 because of his mental condition. He indicated that he worked
accommodated schedule for five years prior to the January 12, 2006 incident and was still
working the same schedule. In an undated witness statement, Juan Carlos Gonzalez, a coworker
and shop steward, stated that he told supervisor Ortiz, manager Diaz and manager Yarleque that

2

they should have contacted the medical unit first to obtain the requested medical information.
Medical reports dated March 2, 2006 from Dr. Diaz and March 30, 2006 from Dr. Coira were
also submitted.
By decision dated August 30, 2006, an Office hearing representative affirmed the
April 12, 2006 decision, finding that appellant did not establish any compensable factors of
employment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Act.1 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.2
Generally, actions of the employing establishment in administrative or personnel matters
unrelated to the employee’s regular or specially assigned work duties, do not fall within the
coverage of the Act.3 While an administrative or personnel matter will be considered an
employment factor where the evidence discloses error or abuse on the part of the employing
establishment, mere perceptions are insufficient. In determining whether the employing
establishment erred or acted abusively, the Board determines whether the employing
establishment acted reasonably.4
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of the Act. This principal recognizes that a supervisor or manager
must be allowed to perform their duties and that employee’s will at times disagree with actions
taken. Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.5
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact, occur.
Mere perceptions of harassment or discrimination are not compensable under the Act.6
1

Lillian Cutler, 28 ECAB 125 (1976).

2

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991).

3

James E. Norris, 52 ECAB 93, 100 (2000).

4

Bonnie Goodman, 50 ECAB 139, 143-44 (1998).

5

Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

6

Reco Roncaglione, 52 ECAB 454, 456 (2001).

3

ANALYSIS
Appellant has not attributed his emotional condition to his regular or specially assigned
duties. Rather he implicated the aggravation of his diagnosed emotional condition on
January 12, 2006 to management’s requests for medical information regarding his work schedule
and request for reasonable accommodation. The monitoring of activities at work is an
administrative or personnel matter.7 As noted, the January 12, 2006 meeting regarding
appellant’s reasonable accommodations never took place. Appellant submitted no evidence to
establish error or abuse on the part of the employing establishment in scheduling the January 12,
2006 interview about his work schedule and need for reasonable medical accomodation. Thus,
this is not a compensable factor of employment.
Appellant stated that management’s actions were abusive as his supervisors knew about
his mental condition and he had advised them to obtain the requested medical information from
the employing establishment medical unit. He contended that his managers should have obtained
the medical information from the medical unit as opposed to requesting it from him. Appellant
submitted a witness statement from Mr. Gonzalez. He advised management that the medical unit
had appellant’s medical information pertaining to his accommodations. However, this statement
does not establish that managements request for medical information from appellant was either
erroneous or done in an abusive manner.8 As noted above, the method by which managers
perform their supervisory duties falls outside the coverage of the Act absent a finding of error or
abuse.9 Appellant did not submit sufficient evidence to substantiate his allegations that
managements requests for medical information from him was erroneous or abusive. Appellant’s
frustration from not being permitted to work in a particular environment is not a compensable
factor under the Act.10 Appellant filed an EEO complaint pertaining to the request for medical
information. The Board notes, however, that there is no indication that a final EEO decision has
been rendered. The filing of a grievance or an equal employment opportunity complaint is not
sufficient by itself to establish error or abuse.11
Appellant alleged harassment after he won a series of grievances in 1999 and alleged that
Mr. Claudio disrespected him in 2001. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. A claimant must establish
a factual basis for his allegations with probative and reliable evidence.12 Appellant did not
submit sufficient evidence to establish a factual basis for his perceptions of harassment or
disrespect by various personnel. He did not establish that harassment or discrimination
7

Barbara J. Latham, 53 ECAB 316 (2002).

8

Assigning work and monitoring work are administrative functions of a supervisor. Beverly R. Jones, 55 ECAB
411 (2004).
9

Linda J. Edwards-Delgado, supra note 5.

10

See Cyndia R. Harrill, 55 ECAB 522 (2004).

11

Michael A. Salvato, 53 ECAB 666, 668 (2002).

12

James E. Norris, supra note 3.

4

occurred.13 The evidence instead suggests that the employee’s feelings were self-generated and
thus, not compensable under the Act.14
For the foregoing reasons, the Board finds that appellant has not established any
compensable employment factors under the Act and, therefore, has not met his burden of proof
in establishing that he sustained an emotional condition in the performance of duty.15
CONCLUSION
Appellant has not met his burden of proof in establishing that he sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 30, 2006 decision of the Office of
Workers’ Compensation Programs is hereby affirmed.
Issued: March 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Id.

14

See Gregorio E. Conde, 52 ECAB 410 (2001).

15

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Roger Williams, 52 ECAB 468, 474 (2001); Margaret S. Krzycki, 43 ECAB 496,
502-03 (1992).

5

